Citation Nr: 1743732	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1966 to July 1968.  The Veteran is deceased; however, his spouse is being substituted in his place with regard to this claim.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.	Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

2. Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

1.	The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2004); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2004); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is entitled to service connection for hearing loss.  Additionally, the Veteran contends that he is entitled to service connection for tinnitus.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease such as an organic disease of the nervous system (sensorineural hearing loss) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.

The Veteran was afforded a VA audiological examination in June 2008 that revealed audiometric testing as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
80
75
70
LEFT
20
20
40
55
60

The June 2008 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Additionally, the June 2008 audiology examination noted that audiometric testing performed by Scott & White on February 11, 2003, revealed moderate to profound sensorineural hearing loss in the right ear and normal hearing through 3000 HZ, with a mild to severe sensorineural hearing loss in the left ear.  Audiometric hearing loss for the right ear and normal hearing through 2000 Hz with a mild to severe hearing loss for the left ear.  Therefore, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.303 and 3.385.

The Veteran has maintained, that his hearing has gradually worsened, having lost all hearing in his right ear and only partial hearing in his left, since his time in the military, where he worked around "ship guns".  The Veteran served two years in the military as a gunfire control technician and had combat experience.  The Board finds that in-service noise exposure is conceded.

An audiological examination was provided in April 2011.  The examiner indicated the Veteran had normal hearing through 2,000Hz, with severe high frequency sensorineural hearing loss in the left ear which is consistent with noise-induced hearing loss and a severe sensorineural hearing loss in the right ear.  The examiner further indicated, that regarding the Veteran's left ear hearing loss, the hearing in the left ear is consistent with noise-induced hearing loss and is just as likely due to the history of noise exposure in his military service as any other source.  However, the audiological clinic note from March 2011 indicated the Veteran had high frequency hearing loss in both ears, but it was more involved in the right hear.  The July 2011 private audiology examiner noted, that the Veteran's working within three inches of guns caused threshold shifts of his hearing after multiple firings. 

A letter from the April 13, 2011 audiology evaluator, noted the Veteran had normal hearing through 2000 Hz, with a severe high-frequency sensorineural hearing loss in the left ear and a severe sensorineural hearing loss in the right ear.  The examiner noted, the Veteran had a history of noise exposure in the military.

The Board finds that the Veteran is both competent and credible to report some degree of hearing loss as well as the circumstances of his service.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board further finds that the Veteran is credible with regard to his contentions that his hearing loss has gradually worsened since his active duty service, indicating continuity of symptomatology.  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran had additional medical complications that had an affect on his hearing loss, however, given the Veteran's competent and credible contentions as well as statements by VA examiners regarding the potential affects of noise exposure in service, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he continues to experience ringing in his ears due to excessive noise exposure during service.  The June 2008 VA examiner reported that tinnitus became constant, with moderate loudness in his right ear since the Veteran's heart attack in 1994.  However, the Veteran reported rare tinnitus of moderate loudness in his left ear for the five years prior to the examination.  While the Veteran indicated constant, moderate tinnitus after his heart attack, the examiner did not indicate if the Veteran had continuous tinnitus at a milder level prior to his heart attack.  In the Veteran's April 2010 appeal to the Board, the Veteran stated that while he wore a headset while serving as a gun fire control technician, it would cause his ears to ring and his ears would hurt.  He stated he could feel the concussion when the gun would fire.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service connection for hearing loss is granted.

Service Connection for tinnitus is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


